MEMORANDUM **
Todd Ray Burnside appeals the 820-month sentence imposed following a jury-trial conviction for assault on a federal officer and discharge of a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 111(a) and (b), and 924(c)(1)(A)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because Burnside was sentenced under the then-mandatory Sentencing Guidelines, we remand to the sentencing court to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 911 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.